Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.       This communication is in response to Application No. 16/562,712 filed on September 06, 2019 and amendment presented on December 03, 2020 which amends claim 10 and presents arguments, is hereby acknowledged. Claims 1-10 are pending and subject to examination.

Response to Arguments
Rejection under 35 U.S.C. § 101
          Applicant’s claim amendment and arguments, filed in the response dated December 03, 2020 regarding the rejection of claim 10 under 35 U.S.C §101 have been fully considered and are persuasive. All outstanding rejection of claim 10 under 35 U.S.C §101 is hereby withdrawn.

Prior Art Rejection
     Applicants argue at page 10 of the remarks, as filed, that Kutsumi describes generating an operation sequence from an operation history of operations performed by one user on a device and sending to that same device, but makes no mention of an operation of selecting a user. In contrast, as recited in claims 1 and 10 of the present application, the content is the notification in the notification information, associated with the notification condition information table indicating selection conditions of the target user to be notified. Additionally, the target user is notified only after the specific action 
            Applicants argue at page 11 of the remarks, as filed, that second, the handling of content is different between the features of claims 1 and 10, and Kutsumi. Claims 1 and 10 of the present application, the content is the notification in the notification information, associated with the notification condition information table indicating selection conditions of the target user to be notified. Additionally, “the target user is notified only after the specific action described in the notification information table is performed by the target user” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
       Applicants argue at page 11 of the remarks, as filed, that third, the devices to be controlled are different between the features of claims 1 and 10, and Kutsumi. Claims 1 and 10 is a target device corresponding to the event type of a specific action performed by a target user, to which notification information is transmitted have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below. 
     
    Applicants argue at page 12 of the remarks, as filed, that fourth, processing with respect to history information is different between the features of claims 1 and 10, and Kutsumi. claims 1 and 10 of the present application determine the target user to be 
    
   Applicants argue at pages 12-13 of the remarks, as filed, that fifth, the processing to be executed by a device based on history information is different between the features of claims 1 and 10, and Kutsumi. Claims 1 and 10 of the present application, when a specific action is performed by a target user, the event type corresponding to the specific action is extracted from the event types listed in the notification condition information table, and notification information is sent to the target device corresponding to the event type have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below. 

       Applicants argue at page 13 of the remarks, as filed, that Kutsumi fails to disclose selecting the user to show notification information to, or conditionally showing such content, or determining a target device according to an action taken by the user have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.     

       
Dependent claims 2-9
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
3.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.        The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 5.         Claims 1-5 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamill et al. (US 8649803 B1); and further in view of McCrea et al. (US 20140075464 A1); and further in view of Kutsumi et al. (US 2006/0053219 A1).

           Regarding Claim 1, Hamill teaches an information notification method for providing information from a server device to a plurality of devices connected to a network ([col 9 lines 61-66, col 10 lines 60-66] describes server providing various information notification method to a plurality of users devices connected to a network), 
          the method comprising: the server device: reading a user information table in which information identifying a user is associated with information on a device owned by the user ([col 6 lines 40-61, col 11 lines 5-10] describes plurality of devices owned by a user, server browse (read) user module (a user information table) which identifying device identification information associated with the device owned by the user, user account information identifying users);
       reading a notification information table in which (i) notification target information indicating conditions for selecting a target user to be notified based on context information or device identification information ([col 9 line 61-col 10 line 2, col 10 lines 36-51] describes server browse (read) notification module (a notification information table) which notification may be triggered based on one or more trigger parameter (e.g. context information) to trigger notification and selecting a target user for whom the notification triggered);

       and (iii) notification timing information indicating a specific user action as a trigger to transmit the notification information are associated with each other ([col 10 lines 15-18, col 14 lines 4-8] describes server includes notification module (a notification information table) which notification may be triggered includes notification information indicating a time period during which the breach of geofence results (e.g. notification content) in the triggering of the notification and transmit notification information which are associated with each other [col 3 lines 1-6] describes For example, such as triggering a push notification to the ITVW user and/or the parent.  The geofence may be time or condition related.  For example, the parent may elect to receive push notifications when an ITVW child user (a specific user) takes a certain action, such as leaving a school's grounds before the school closes. If a child leaves school early (a specific user action), the ITVW system (server) may create an alert which is sent to a parent (target user));
        Hamill fails to teach reading a notification condition information table in which (i) the notification timing information, (ii) event type information indicating specific operation content of the device owned by the user, and (iii) information indicating a target device as a destination for transmission of the notification information are associated with each other; acquiring history information of operations of the plurality of devices, which are used by a plurality of users; determining the target user based on the user information 
        However, McCrea teaches reading a notification condition information table in which (i) the notification timing information (ii) event type information indicating specific operation content of the device owned by the user ([paragraph 0061] describes various devices owned by user [paragraph 0002] describes storing device usage (e.g., consumption) pattern for a user, the pattern identifying devices accessed by the user and a corresponding expected time of access indicator for the accessed device ([paragraph 0058-0059] describes identify notification recipient (a target user) to receive alert message [paragraph 0038, 0054, 0056-0058] describes server computing device access (read) user’s usage device usage pattern  (e.g. a notification condition information table) which store information regarding notification timing information, determine that user activity do not occur for a particular device between a particular time duration, server computing device determine that a deviation has occurred and generate an alert message);
         and (iii) information indicating a target device as a destination for transmission of the notification information are associated with each other ([paragraph 0061-0063] 
       Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill to include 
notification timing information, event type information indicating specific operation content of the device owned by the user and information indicating a target device as a destination for transmission of the notification information are associated with each other as taught by McCrea. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill in the McCrea system in order to determining that the user's current device usage deviates from the user's device usage pattern, an alert may be sent to a device ([paragraph 0002] in McCrea).
    Hamill and McCrea fails to teach acquiring history information of operations of the plurality of devices, which are used by a plurality of users; determining the target user based on the user information table and the notification information table; determining whether or not the specific user action has been performed by the target user, based on the history information of the device owned by the user and the notification information table; when the specific user action has been performed, extracting an event type from the event type information, based on the history information and the notification condition information table; selecting the target device corresponding to the event type, based on the notification condition information table and the user information table; and transmitting the notification information to the target device selected.
      However, Kutsumi teaches acquiring history information of operations of the plurality of devices, which are used by a plurality of users ([paragraph 0059, 0229] 
     determining the target user based on the user information table and the notification information table ([paragraph 0078-0079, 0203, 0209] describes determining the candidate user device (the target device) i.e. air conditioner based on pattern database (the notification information table) and operation history database of a user (the user information table)); 
       determining whether or not the specific user action has been performed by the target user, based on the history information of the device owned by the user and the notification information table ([paragraph 0088, 0094-0096] describes determining whether or not any action is performed by the user ID (target user) based on history record of the device owned by the user ID (target user) and pattern database (a notification information table));
     when the specific user action has been performed, extracting an event type from the event type information, based on the history information and the notification condition information table ([paragraph 0094-0096] describes a pattern extraction unit  which extracts appearing patterns (event type) of the history that fulfill a predetermined condition from among the operation histories registered in the operation history database (history information), a pattern database (notification condition information table) which stores the appearing patterns of the operation histories extracted in the pattern extraction unit);
     selecting the target device corresponding to the event type, based on the notification condition information table and the user information table ([paragraph 0077-0078, 0203, 
     and transmitting the notification information to the target device selected ([paragraph 0077-0079] describes transmitting to notify user ID (target user) regarding the information of the selected candidate user device (the target device) i.e. air conditioner).
     Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea to include acquiring history information of operations of the plurality of devices, determining the target user, determining whether or not the specific user action has been performed by the target user, selecting the target device corresponding to the event type and transmitting the notification information to the target device selected as taught by Kutsumi. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill/ McCrea in the McCrea system in order to provide information by effectively using an operation history of the device ([paragraph 0001] in Kutsumi).

        Regarding Claim 2, the combination of Hamill, McCrea and Kutsumi teaches the information notification, wherein the specific operation content is that a specific function of the device is executed (Kutsumi: [paragraph 0140-0142] describes what kind of operation content i.e. power on (specific function of the device is executed) performed by TV (the device) owned by the user).


       Regarding Claim 3, the combination of Hamill, McCrea and Kutsumi teaches the information notification, wherein the notification condition information table further includes information indicating the specific function pertaining to a notification condition (Kutsumi: [paragraph 0149-0151] describes notify if the operation of turning on the power of TV is detected, turning on the power of the air 
Conditioner according to pattern database (notification condition information table)),
        and the server determines whether or not a history of execution of the specific function pertaining to the notification condition is included in the history information of the device owned by the user (Kutsumi: [paragraph 0088, 0094-0096] describes determining whether or not any action i.e. power on is performed by the user (target user) based on history record of the device owned by the user (target user) and pattern database (a notification information table)),
        and a criterion for the selecting the target device is that the server determines that the history of the execution of the specific function pertaining to the notification condition is included in the history of the target device (Kutsumi: [paragraph 0077-0078, 0203, 0209] describes determining the candidate user device (the target device) based on 
       Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea to include server determines whether or not a history of execution of the specific function pertaining to the notification condition is included in the history information of the device owned by the user and selecting the target device is that the server determines that the history of the execution of the specific function pertaining to the notification condition is included in the history of the target device as taught by Kutsumi. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill/ McCrea in the McCrea system in order to effectively utilize operation history on a device, and to provide a user with an appropriate service such as automatic control of the device or providing information ([paragraph 0004] in Kutsumi).

       Regarding Claim 4, the combination of Hamill, McCrea and Kutsumi teaches the information notification method, wherein the specific operation content is that the device operates or does not operate in a specific period (Kutsumi: [paragraph 0106, 0117] describes determining whether the device operates in specified time interval or not).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea to include specific operation content is that the device operates or does not operate in a specific period as taught by Kutsumi. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill/ McCrea in the McCrea system in order to effectively 

       Regarding Claim 5, the combination of Hamill, McCrea and Kutsumi teaches the information notification method, wherein the notification condition information table further includes information indicating the specific period in which the specific device pertaining to a notification condition operates or does not operate (Kutsumi: [paragraph 0106, 0110, 0117] describes specific time period of device regarding whether it operates or not is registered pattern database (notification condition information table)), 
       and the server determines whether or not the specific device pertaining to the notification condition has operated in the specific period, based the history information of the device owned by the user, and a criterion for the selecting the target device is that the server determines that the specific device pertaining to the notification condition operated, or did not operate, in the specific period (Kutsumi: [paragraph 0088, 0094-0096, 0106] describes determining whether or not any action i.e. power on is performed during specific time interval by the user (target user) based on history record of the device owned by the user (target user) and pattern database (a notification information table) [paragraph 0077-0078, 0203, 0209] describes determining the candidate user device (the target device) based on pattern database (a notification information table) and operation history database of a user (a user information table) and selecting candidate user device (the target device)).


     Regarding Claim 8, the combination of Hamill, McCrea and Kutsumi teaches the information notification method, wherein the specific user action is at least one of getting-up time, going-out time, returning-home time, and cooking time (Kutsumi: [paragraph 0086, 0115] describes operation time for cooking (cooking time) [paragraph 0086, 0116] describes operation time for going out (going-out time)).
     Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea to include the specific user action is at least one of getting-up time, going-out time, returning-home time, and cooking time as taught by Kutsumi. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill/ McCrea in the McCrea system in order to effectively utilize operation history on a device, and to provide a user 

      Regarding Claim 9, the combination of Hamill, McCrea and Kutsumi teaches the information notification method, wherein the target device for the transmitting of the notification information is a device whose power is on (Kutsumi: [paragraph 0075-0077] describes transmitting of the notification information to the candidate user device (the target device) whose power is on).
      Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea to include target device for the transmitting of the notification information is a device whose power is on as taught by Kutsumi. One of ordinary skill in the art would be motivated to utilize the teachings of Hamill/ McCrea in the McCrea system in order to effectively utilize operation history on a device, and to provide a user with an appropriate service such as automatic control of the device or providing information ([paragraph 0004] in Kutsumi).

    Regarding claim 10, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used.

6.        Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamill et al. (US 8649803 B1); in view of McCrea et al. (US 20140075464 A1); in .
        Regarding Claim 6, Hamill, McCrea and Kutsumi fails to teach the information notification method, wherein the specific operation content is use of a specific keyword in a search by the device, where the device has a search function.
        However, DOI teaches the information notification method, wherein the specific operation content is use of a specific keyword in a search by the device, where the device has a search function ([paragraph 0097-0098, 0101] describes user device (the device) has search function and a specific keyword (for example, "figure skating") is selected from the list of the search keyword by the user device).
       Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea/ Kutsumi to include the specific operation content is use of a specific keyword in a search by the device as taught by DOI in order to provide a search processor searches the relevant content based on a search request instructing search of a specific content received via the request receiving server ([paragraph 0073] in DOI).

     Regarding Claim 7, Hamill, McCrea and Kutsumi fails to teach the information notification, wherein the notification condition information table further includes information indicating the specific keyword, and the server determines whether or not a history of a search using the specific keyword is included in the history information of the device owned by the user, and a criterion for the selecting the target device is that 
      However, DOI teaches the information notification, wherein the notification condition information table further includes information indicating the specific keyword ([paragraph 0097-0098, 0101] describes user device (the device) has search function and a specific keyword (for example, "figure skating") is selected from the list of the search keyword by the user device),
   and the server determines whether or not a history of a search using the specific keyword is included in the history information of the device owned by the user ([paragraph 0098-0098, 0193] describes request receiving server determines whether  the search keyword based on a history of the search keyword input by the user device in the past), 
    and a criterion for the selecting the target device is that the server determines that the history of the search using the specific keyword is included in the history of the target device ([paragraph 0101-0102, 0150] describes request receiving server determines that the search keyword based on a history of the search keyword input by the user device match with search keyword in the past and selecting the user device (target device) so that characteristic of the content can be presented to the user device).
     Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s claimed invention was made to modify the teachings of Hamill/ McCrea/ Kutsumi to include server determines whether or not a history of a search using the specific keyword is included in the history information of the device owned by the user and selecting the target device is that the server determines that the history of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Dodrill et al., US 2006/0218287 A1, determines, the occurrence of an event of interest to a target user who uses a device that can receive notification of the event
-    Hashida et al., US 2013/0185386 A1, an information-providing system to transmit request information for requesting a setting input screen to communication terminal.
-    Saros et al., US 20110263196 A1, distribution of Content Items to User Devices.        
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459